DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

 Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of interleaving the plurality of contact wafers such that a recessed surface of the housing of one of the plurality of contact wafers receives a corresponding portion of the housing of another one of the plurality of contact wafers such that the mating ends thereof are substantially 
Per independent claim 8, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of wherein the housing of one of the two interleaved contact wafers has a recessed surface that receives a corresponding portion of the housing of the other of the two interleaved contact wafers, and the mating ends of the contact wafers of each contact wafer assembly are substantially axially aligned with one another, and in combination with all other elements of claim 8. 
Per independent claim 20, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a contact support member being provided at the tail ends of plurality of contacts, the contact support member including a plurality of conductive springs corresponding to each tail end of each of the plurality of contacts, and in combination with all other elements of claim 20.
Per independent claim 21, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of installing a contact support member at the tail ends of the contact wafers, wherein the contact support member includes a plurality of conductive springs corresponding to each of the plurality of contacts, and in combination with all other elements of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833